Citation Nr: 1000385	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-26 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board decision issued on September 25, 1989, that denied 
entitlement to service connection for sacroiliac sprain.

2.  Whether there was CUE in the Board decision issued on 
September 25, 1989, that denied entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	John Berry, Attorney At Law 


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The moving party had active service from July 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the appellant, 
received in June 2008, in which he alleges CUE in a September 
25, 1989 Board decision, which denied service connection for 
sacroiliac sprain and service connection for degenerative 
disc disease of the lumbosacral spine.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 25, 1989 Board decision, the Board denied 
entitlement to service connection for sacroiliac sprain and 
degenerative disc disease of the lumbosacral spine.  

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the September 
25, 1989 Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling. 38 C.F.R. § 20.1404(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA redefined VA's 
duty to assist a veteran in the development of a claim.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA does not apply to 
claims of clear and unmistakable error in prior final Board 
decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc).

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2009).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision. (2) The Secretary's failure 
to fulfill the duty to assist. (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE. 38 C.F.R. § 20.1411(a).

The Board decision in question was issued on September 25, 
1989 and it denied the appellant's claims of entitlement to 
service connection for sacroiliac sprain and degenerative 
disc disease of the lumbosacral spine.  The Board denied the 
claims based on a finding that the evidence did not establish 
a nexus to service.

In the motion received in June 2008, the moving party 
asserted CUE in the September 1989 Board decision.  It was 
argued that the uncontroverted evidence showed that the 
appellant had back problems during service and that he went 
to sick call for those problems.  It was noted that the 
appellant applied for compensation six months after service.  
It was argued that the Board decision "discounted to the 
point of ignoring a statement from Dr. G" and it 
mischaracterized Dr. G's opinion which stated that it "could 
certainly have been associated with some additional injury to 
the lower back . . . ."  It was argued that the Board did 
not adequately consider the opinion and did not give adequate 
consideration to presumptive service connection.  The 
appellant argued that the Board found that the presumption 
had been overcome without any evidence to overcome the 
presumption, even though the complaints were verified within 
three months of leaving service and the nexus was supported  
by competent medical evidence.  

The Board finds that the requirements for a CUE claim have 
not been met.  In this regard, the Board notes that the 
moving party essentially reiterated facts that had been 
before the Board at the time of the September 25, 1989 
decision.  
Although the moving party has argued that the facts were 
mischaracterized and that adequate consideration was not 
given to presumptive service connection, the assertions 
amount to no more than a disagreement as to how the facts 
were weighed.  The moving party has also failed to state why 
the result would have been manifestly different but for the 
alleged error.  Such arguments do not rise to the level of a 
valid allegation of CUE.  

In regard to the motion regarding the presumption of service 
connection, the motion fails.  The moving party fails to 
identify which presumption was misapplied and which facts 
would have suggested the presumption.  Any motion that there 
is a presumption for any disability within one year of 
separation is wholly without legal merit.  See current 
38 U.S.C.A. § 1101.  To the extent that the Board addressed 
arthritis, the Board established that such was first shown 
years after service.  At best, this part of the motion is 
nothing more than a garden variety assertion of a failure to 
follow the law.  Such motion does not give rise to a valid 
allegation of CUE.  

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2009), the 
motion is dismissed without prejudice.


ORDER

The motion alleging CUE in the Board's September 1989 
decision is dismissed without prejudice to refiling.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


